DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
            Claims 3 and 7 are objected to because of the following informalities:
            In regard to claim 3, on line 4, “the closure” should be “a closure”.
            In regard to claim 7, the language is such that the ink application element is being claimed (see lines 4-5), however, the language of claim 1 is such that the ink application element is not being claimed (see lines 2 and 3). The scope of the claims should be clarified as to whether or not the ink application element is intended to be claimed.   For example, if the application element is not intended to be claimed in claim 7, on line 2, “adapted to be” should be inserted before “reciprocal”.  It is noted this objection was made in the previous office action but was not addressed by the Applicant. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn et al. (U.S. Patent 8,282,302, hereinafter Zahn).
            In regard to claim 1, Zahn discloses a closure cap 6 for a writing and drawings instrument comprising a tubular element 30, 32 intended for covering an ink application element 16 of a writing instrument when not in use wherein the tubular element has a hollow interior and a housing 94 (see Figure 11) intended for containing a volatile liquid 44 defined in the hollow interior of the tubular element wherein the housing remains in communication with the hollow interior 22 of the tubular element via an opening wherein a closure 96 of the opening/communication  being an impermeable and breathable membrane (see column 9, lines 36-40).
            In regard to claim 3, viewing Figure 13, the housing comprises an accessory ferrule 94 incorporated at the end of the tubular element wherein a closure of the ferrule includes a “removable” cover 104.
            In regard to claim 5, the housing is comprises a hollow portion 94 defined in a one- piece formation of the tubular element 30, 32 (see column9, lines 45-55).
            In regard to claim 7, the membrane is considered to have a configuration “reciprocal to” the configuration of the application element 16, i.e., both the application element 16 and the membrane 96 have flat surface which extend orthogonal to the longitudinal axis of the writing instrument (see, for example, Figures 4 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



            Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn.
            In regard to claim 2, although the Zahn reference does not disclose the specific material used to make the membrane, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the membrane can be made from any suitable material which is both impermeable and breathable, including the claimed material,
without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the specific material used for the membrane and the Zahn reference in no way limits the material used for the membrane.
            In regard to claims 4 and 6, the housing comprises a segment 94 which is “removably” coupled at the end of the tubular element wherein the housing is defined by a hollow portion closed with a cover 104. Although the Zahn reference does not disclose the use of a fill valve, the examiner takes official notice that such reservoirs are commonly provided with a fill valve in order to enable the reservoir to be refilled as needed. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a fill valve may be provided on the Zahn device in order to enable the reservoir to be refilled as needed.

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 

With respect to the specific material of the membrane, the Applicant seems to contend the Zahn reference is not applicable in that the PTFE material used in the Zahn device is not used to maintain a chamber saturated with humidity.  However, such a feature has not been claimed.  The claims merely call for a material that is impermeable and breathable.  The membrane in the Zahn device is impermeable and breathable.  As such, the examiner maintains that any suitable know material, i.e., any material that is impermeable and breathable such that it will perform the claimed function, as does the material in the Zahn device, may obviously be employed, especially since the Zahn reference does not limit the type of breathable and impermeable material that may be used.
Lastly, the Applicant contends the Zahn reference is not applicable in that it does not disclose a filling valve and it would not be obvious to include such a filling valve since Zahn includes 2 caps to define a sealing position and thereby the liquid can evaporate and pass to the applicator and when the cap is removed unnecessary release of fluid is prevented.  However, while the Zahn device is so structured, the examiner maintains the device can be modified to have a fill valve, i.e., the presence of a fill valve on an exposed portion of the housing (see, for example, Figures 13 and 14) would not adversely effect any function of the Zahn device.  Further, the Applicant contends the cartridge in the Zahn device must be suppled in closed state and thereby could not include a fill valve.  However, a fill valve would maintain the cartridge in a closed state during assembly and only be open upon refilling the cartridge.  As such, the examiner maintains since such fluid cartridges are commonly equipped with fill valves in order to enable the cartridge to be refilled, it would be obvious the fluid cartridge in the Zahn device can include such a fill valve.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
11/24/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754